Title: II. Notes on a Cabinet Meeting, 13 June 1801
From: Jefferson, Thomas
To: 


                  June 13. at a meeting with the 4. Secretaries at the Secy. of state’s office. unanimously agreed that mr King shall be informed that we desire he should conclude the negociation on the subject of the VIth. article as he had begun under former orders, for the sum in gross which he has offered, to wit 506,694 £ sterl and no more.—afterwds agrd to 600,000. because King hd offered it
                